Case: 18-11089      Document: 00514750614         Page: 1    Date Filed: 12/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 18-11089
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                    December 6, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

CHRISTOPHER A. FAULKNER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-MJ-407-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Christopher A. Faulkner appeals the district court’s denial of his motion
to revoke his pretrial detention order. The district court determined that
Faulkner’s case involves a serious risk of flight and that no condition or
combination of conditions would reasonably assure his appearance if he is
released. 18 U.S.C. §§ 3142(e)-(g), 3145(b).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11089    Document: 00514750614      Page: 2   Date Filed: 12/06/2018


                                 No. 18-11089

      In the absence of an error of law, this court must uphold a district court’s
pretrial detention order if it is supported by the proceedings below, a
deferential standard that is equivalent to the abuse-of-discretion standard.
United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989). The same standard
governs review of the denial of a § 3145(b) motion to revoke a detention order.
Id. In conducting this review, the court considers whether “the evidence as a
whole supports the conclusions of the proceedings” in the district court. United
States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992).
      Faulkner asserts that the evidence does not support a conclusion that he
is likely to flee pending his federal criminal proceedings. However, the district
court found that Faulkner’s history and personal characteristics weighed
strongly in favor of detention, given his significant family ties outside the
United States and few permanent ties within the country, the amassing of
assets abroad by Faulkner and his mother, and his arrest immediately before
boarding an international flight. In addition, the court noted that Faulkner
has a history of attempting to thwart federal court orders by tampering with
evidence and concealing assets. In light of the statutory factors, see § 3142(g),
“the evidence as a whole supports the conclusions of the proceedings.” Rueben,
974 F.2d at 586.     Accordingly, the district court’s order of detention is
AFFIRMED.




                                        2